Citation Nr: 1627165	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right posterior tibialis.  

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right posterior tibialis.  


REPRESENTATION

Veteran represented by:	James P. Coletta, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  During the course of the appeal, the claims file was permanently transferred to the RO in Philadelphia, Pennsylvania which now has jurisdiction over the claim on appeal.

In October 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

The claims were subsequently remanded by the Board in February 2015 for further development.  The claims are back before the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA outpatient treatment records and the hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  In March 2005 and again in February 2009, VA received authorizations to disclose information to the Social Security Administration (SSA), submitted to VA in an attempt to obtain VA treatment records to develop the Veteran's SSA disability benefit claims.  These authorizations indicate that Veteran may be in receipt of SSA disability benefits or that he applied for SSA disability benefits.  No records from SSA have been associated with the Veteran's electronic record nor have any attempts been made to obtain such records.  Remand is necessary, therefore, in order to obtain any outstanding relevant SSA records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision, if any, concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, obtain addendum opinions from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  A thorough explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's lumbar spine and cervical spine disorders are at least as likely as not (50 percent or greater probability) caused or aggravated by active service.  

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right posterior tibialis disorder caused or aggravated the lumbar and cervical spine disorders.  

Third, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right posterior tibialis aggravated the lumbar and cervical spine disorders.  

3.  Review the opinion reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

